              1   ARMAND J. KORNFELD (WSBA #17214)                    HON. WHITMAN L. HOLT
                  THOMAS A. BUFORD (WSBA #52969)
              2   RICHARD B. KEETON (WSBA #51537)
                  BUSH KORNFELD LLP
              3   601 Union Street, Suite 5000
                  Seattle, WA 98101
              4   Tel.: (206) 292-2110
                  Facsimile: (206) 292-2104
              5   Emails: jkornfeld@bskd.com,
                  tbuford@bskd.com, and rkeeton@bskd.com
              6
                  RICHARD M. PACHULSKI (CA Bar #90073)*
              7   JEFFREY W. DULBERG (CA Bar #181200)*
                  JASON H. ROSELL (CA Bar #269126)*
              8   PACHULSKI STANG ZIEHL & JONES LLP
                  10100 Santa Monica Blvd., 13th Floor
              9   Los Angeles, CA 90067-4003
                  Tel: (310) 277-6910
             10   Facsimile: (310) 201-0760
                  Emails: rpachulski@pszjlaw.com,
             11   jdulberg@pszjlaw.com, and jrosell@pszjlaw.com
             12   *Admitted Pro Hac Vice
             13   Attorneys for the Chapter 11
                  Debtors and Debtors in Possession
             14
                                        UNITED STATES BANKRUPTCY COURT
             15                         EASTERN DISTRICT OF WASHINGTON
             16   In re                                        Chapter 11
             17   EASTERDAY RANCHES, INC., et al.              Lead Case No. 21-00141-11
                                                               Jointly Administered
             18                                Debtors. 1
                                                               DECLARATION OF T. SCOTT AVILA IN
             19                                                SUPPORT OF DEBTORS’ MOTION FOR
                                                               AN ORDER (A) APPROVING THE SALE
             20                                                OF PROPERTY FREE AND CLEAR OF
                                                               INTERESTS, INCLUDING LIENS,
             21                                                CLAIMS, LIABILITIES, AND
                                                               ENCUMBRANCES; AND (B) APPROVING
             22                                                THE ASSUMPTION AND ASSIGNMENT
                                                               OF EXECUTORY CONTRACTS AND
             23                                                UNEXPIRED LEASES
             24

             25   1
                      The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.,
             26       (21-00141) and Easterday Farms, a Washington general partnership (21-00176).
             27   DECLARATION IN SUPPORT OF                          P ACHULSKI S TANG                   B USH K ORNFELD           L LP
                  SALE MOTION – Page 1                               Z IEHL & J ONES L LP                        LAW OFFICES
             28                                                    10100 Santa Monica Blvd., 13th Flr.
                                                                     Los Angeles, CA 90067-4003
                                                                                                            601 Union St., Suite 5000
                                                                                                         Seattle, Washington 98101-2373
                                                                       Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                       Facsimile (310) 201-0760             Facsimile (206) 292-2104

eg12nf01z4        DOCS_NY:43533.7

              21-00141-WLH11        Doc 897   Filed 07/12/21   Entered 07/12/21 17:02:34                    Pg 1 of 11
              1           I, T. Scott Avila, declare under penalty of perjury that the following is true and
              2   correct to the best of my knowledge, information, and belief:
              3           1.        I am a co-Chief Restructuring Officer of the above-captioned debtors and
              4   debtors in possession (the “Debtors”). I am generally familiar with the Debtors’
              5   businesses and financial affairs and their books and records. I am over 18 years of age
              6   and am competent to testify to the facts and circumstances set forth herein.
              7           2.        I am authorized to submit this declaration on behalf of the Debtors.
              8   Except as otherwise indicated, all facts set forth in this declaration are based upon my
              9   personal knowledge of the Debtors’ operations and finances, information learned from
             10   my review of relevant documents, and information I have received from the Debtors’
             11   advisors. If I were called upon to testify, I could and would testify competently to the
             12   facts set forth herein on that basis.
             13           3.        I submit this declaration (the “Declaration”) in support of the Debtors’
             14   sale of certain real property and related interests as more fully set forth herein.
             15           4.        On March 26, 2021, the Debtors filed a motion [Docket No. 486] in the
             16   United States Bankruptcy Court for the Eastern District of Washington, seeking entry
             17   of (i) an order (the “Bidding Procedures Order”) approving Bidding Procedures for the
             18   sale (the “Sale”) of certain real property interests (collectively, the “Assets”), 2 (b)
             19   approving procedures for the assumption and assignment of designated executory
             20   contracts and unexpired leases (the “Transferred Contracts”), (c) scheduling the
             21   Auction and Sale Hearing, and (d) granting related relief, and (ii) an order (the “Sale
             22   Order”) (a) authorizing the Sale(s) of the Assets free and clear of all liens claims,
             23   interests, and other encumbrances, other than assumed liabilities (if any), to the
             24

             25
                  2
                      A capitalized term used but not defined herein shall have the meaning ascribed to it
                      in the Bidding Procedures or Bidding Procedures Order, or other motion as set
             26       forth herein and/or as may be applicable.
             27   DECLARATION IN SUPPORT OF                             P ACHULSKI S TANG                   B USH K ORNFELD           L LP
                  SALE MOTION – Page 2                                  Z IEHL & J ONES L LP                        LAW OFFICES
             28                                                       10100 Santa Monica Blvd., 13th Flr.
                                                                        Los Angeles, CA 90067-4003
                                                                                                               601 Union St., Suite 5000
                                                                                                            Seattle, Washington 98101-2373
                                                                          Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                          Facsimile (310) 201-0760             Facsimile (206) 292-2104

eg12nf01z4        DOCS_NY:43533.7

              21-00141-WLH11           Doc 897   Filed 07/12/21   Entered 07/12/21 17:02:34                    Pg 2 of 11
              1   Successful Bidder(s) submitting the highest or otherwise best bid, (b) authorizing the
              2   assumption and assignment of the Transferred Contracts to the Successful Bidder(s)
              3   and authorizing the sale and transfer of other designated contracts, and (c) granting
              4   certain related relief.
              5           5.        On April 29, 2021, this court entered the Bidding Procedures Order
              6   [Docket No. 664].
              7           6.        On May 19, 2021, the Debtors filed a Supplemental Motion for Approval
              8   of (A) Designation of Stalking Horse Bidder and Related Bid Protections in
              9   Connection with Auction for Sale of Assets; and (B) Granting Related Relief [Docket
             10   No. 724] (the “Supplemental Motion”).
             11           7.        On May 28, 2021, the court entered the Supplemental Order (A)
             12   Approving Designation of Stalking Horse Bidder and Related Bid Protections in
             13   Connection With Auction for Sale of Assets; and (B) Granting Related Relief [Docket
             14   No. 749] (the “Supplemental Order”). The Supplemental Order approved of, among
             15   other things, the Debtors’ designation of Farmland Reserve, Inc. (“Farmland
             16   Reserve”) as the Stalking Horse Bidder in connection with the Sale, certain required
             17   bid protections in connection therewith, and the Debtors’ entry into the Purchase and
             18   Sale Agreement (the “Farmland Reserve PSA”) annexed thereto [Docket No. 737].
             19           8.        At all times, the sale process conformed to the Bidding Procedures and
             20   Bidding Procedures Order, which in turn, were designed to maximize the value of the
             21   Assets. As more fully set forth herein and as is evident from the value derived from
             22   the Auction, the Bidding Procedures provided a defined but flexible set of rules
             23   intended to ensure a collaborative and fair process for accepting Qualified Bids and
             24   ensuring open and robust bidding at the Auction.
             25           9.        As more fully set forth in the Bidding Procedures Motion, given the
             26   interrelatedness of the land (contiguous but individual parcels making up the Sale
             27   DECLARATION IN SUPPORT OF                            P ACHULSKI S TANG                   B USH K ORNFELD           L LP
                  SALE MOTION – Page 3                                 Z IEHL & J ONES L LP                        LAW OFFICES
             28                                                      10100 Santa Monica Blvd., 13th Flr.
                                                                       Los Angeles, CA 90067-4003
                                                                                                              601 Union St., Suite 5000
                                                                                                           Seattle, Washington 98101-2373
                                                                         Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                         Facsimile (310) 201-0760             Facsimile (206) 292-2104

eg12nf01z4        DOCS_NY:43533.7

              21-00141-WLH11          Doc 897   Filed 07/12/21   Entered 07/12/21 17:02:34                    Pg 3 of 11
              1   Properties), the operations conducted thereon, and purported ownership of these
              2   individual parcels, the Debtors determined that the highest and best price for the Sale
              3   Properties was only obtainable if all the property was marketed and sold in a single
              4   sale process.
              5           10.       Thus, notwithstanding the purported ownership issues 3 relating to the
              6   various parcels that comprise the Sale Properties, the Farmland Reserve PSA requires
              7   that the Sale Order provide Farmland Reserve with, among other findings, an 11
              8   U.S.C. § 363(f) “free and clear” finding with respect to all of the real property
              9   constituting the Sale Properties. As such, and to the extent the Debtors do not already
             10   own certain of the real property being sold pursuant to the Farmland Reserve PSA, the
             11   Farmland Reserve PSA requires that the Debtors acquire all rights, title, and interest in
             12   and to the purported Easterday Property as a condition to consummating the Sale and
             13   to then sell that property to Farmland Reserve pursuant to 11 U.S.C. § 363.
             14           11.       In order to ensure all Qualified Bidders were afforded sufficient time to
             15   review the Supplemental Order and the Farmland Reserve PSA, the Bid Deadline was
             16   extended from May 31, 2021, to June 4, 2021 (the “Bid Deadline”).
             17           12.       The Debtors received five (5) Qualified Bids by the Bid Deadline,
             18   including bids to purchase (i) a subset of the Sale Properties, (ii) all of the Sale
             19   Properties, and (iii) credit bids on particular Sale Properties. In order to provide the
             20   Consultation Parties with sufficient time to evaluate the Qualified Bids, the Debtors,
             21

             22

             23           3
                             As more fully set forth in the Reply, title to the parcels comprising the Sale Properties set forth
                  various names, including without limitation, (i) the name of the partners “d/b/a Easterday Farms, A
             24   Partnership” (ii) the names of the partners “as husband and wife,” and (iii) one of the Debtor entities. For
                  illustrative purposes only, attached to this Declaration as Exhibits “A” and “B” are the cover pages of deeds
             25   on certain parcels comprising Goose Gap and River Farm. In addition, the Debtors have paid the carrying
                  costs, including without limitation, maintenance expenses, tax payments, and mortgage amounts, on the Sale
             26   Properties.

             27   DECLARATION IN SUPPORT OF                                   P ACHULSKI S TANG                   B USH K ORNFELD           L LP
                  SALE MOTION – Page 4                                        Z IEHL & J ONES L LP                        LAW OFFICES
             28                                                             10100 Santa Monica Blvd., 13th Flr.
                                                                              Los Angeles, CA 90067-4003
                                                                                                                     601 Union St., Suite 5000
                                                                                                                  Seattle, Washington 98101-2373
                                                                                Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                                Facsimile (310) 201-0760             Facsimile (206) 292-2104

eg12nf01z4        DOCS_NY:43533.7

              21-00141-WLH11           Doc 897     Filed 07/12/21      Entered 07/12/21 17:02:34                     Pg 4 of 11
              1   upon notice to all parties in interest, rescheduled the Auction from June 14, 2021 to
              2   June 17, 2021.
              3           13.       At the start of the Auction on June 17, 2021, and in accordance with the
              4   Bidding Procedures, the Debtors designated the Stalking Horse Bid, on the terms set
              5   forth in the Farmland Reserve PSA, as the Baseline Bid.
              6           14.       Thereafter, the Debtors indicated on the record at the Auction that they
              7   had received a bid from 100C, LLC that, as last modified prior to the Auction, met the
              8   Initial Overbid requirements and that the Debtors, in consultation with the
              9   Consultation Parties, were prepared to designate 100C, LLC’s overbid as the Initial
             10   Overbid. 100C, LLC confirmed the terms of its bid and the 100C, LLC bid was
             11   designated an Initial Overbid.
             12           15.       Competitive bidding lasted five (5) rounds, with various bids submitted
             13   on all of the properties, single properties, and a subset of the properties. As noted
             14   above, the Debtors received two credit bids, one by Prudential and one by
             15   AXA/Equitable. It should be noted that Prudential’s asset purchase agreement was
             16   modeled on the Farmland Reserve PSA and, therefore, utilized the same two-step
             17   process as the Farmland Reserve PSA (whereby to the extent the Easterdays owned
             18   any portion of the Sale Properties, they would first sell those portions to the Debtors
             19   in exchange for an allocable interest of the purchase price, and then the Debtors would
             20   sell all of the Sale Properties pursuant to 11 U.S.C. §363(b),(f) and (m)).
             21           16.       Bidders were provided, and often took, considerable time to determine
             22   whether to make each bid. The process was designed to ensure that (a) the various
             23   details of a potential purchase of Sale Properties was clearly understood by all auction
             24   attendees and (b) the auction participants would make the highest and best bid
             25   possible. At the conclusion of the Auction, the Farmland Reserve bid for all of the
             26

             27   DECLARATION IN SUPPORT OF                             P ACHULSKI S TANG                   B USH K ORNFELD           L LP
                  SALE MOTION – Page 5                                  Z IEHL & J ONES L LP                        LAW OFFICES
             28                                                       10100 Santa Monica Blvd., 13th Flr.
                                                                        Los Angeles, CA 90067-4003
                                                                                                               601 Union St., Suite 5000
                                                                                                            Seattle, Washington 98101-2373
                                                                          Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                          Facsimile (310) 201-0760             Facsimile (206) 292-2104

eg12nf01z4        DOCS_NY:43533.7

              21-00141-WLH11           Doc 897   Filed 07/12/21   Entered 07/12/21 17:02:34                    Pg 5 of 11
              1   Sale Properties outweighed the various other bids, taken in the aggregate, on a subset
              2   of a portion of the Sale Properties and the credit bids.
              3           17.       As such, the Debtors designated Farmland Reserve as the Successful
              4   Bidder for the Assets (the “Successful Bidder”), with the highest and otherwise best
              5   bid of $209 million (the “Successful Bid”). Also, and in accordance with the Bidding
              6   Procedures, the Debtors declared 100C, LLC as the Backup Bidder for the Assets (the
              7   “Backup Bidder”) with a bid of $208 million (the “Backup Bid”).
              8           18.       On June 21, 2021, the Debtors filed the Notice of Auction Results
              9   [Docket No. 830], as required by the Bidding Procedures, naming Farmland Reserve
             10   as the Successful Bidder and 100C, LLC as the Backup Bidder.
             11           19.       To the extent of my knowledge, neither the Successful Bidder nor the
             12   Backup Bidder are “insiders” of the Debtors and have no connection to the Debtors
             13   other than with respect to the sale process. Moreover, both the sale process and the
             14   Auction were conducted in good faith and in all respects in accordance with the
             15   Bidding Procedures and Bidding Procedures Order.
             16           20.       To date, and to the best of my knowledge, there has been no bidder or
             17   other party in interest in the Debtors’ chapter 11 cases who has indicated any
             18   objection or other issue relating to the sale process and/or the Auction, or the Debtors’
             19   judgement on naming the Successful Bidder as having submitted the highest and best
             20   bid for the Assets or the Backup Bidder for submitting the Backup Bid.
             21           21.       The Debtors have determined, in the exercise of their respective business
             22   judgment, that the Successful Bid represents the highest and best offer for the Assets.
             23           22.       As set forth above, the Bidding Procedures and Cooperation Agreement
             24   were designed to provide for a sale process that was both efficient and maximized
             25   value for all of the Debtors’ stakeholders. Given the timing of the chapter 11 case, the
             26   Debtors immediately recognized that to maximize value, any sale would need to close
             27   DECLARATION IN SUPPORT OF                             P ACHULSKI S TANG                   B USH K ORNFELD           L LP
                  SALE MOTION – Page 6                                  Z IEHL & J ONES L LP                        LAW OFFICES
             28                                                       10100 Santa Monica Blvd., 13th Flr.
                                                                        Los Angeles, CA 90067-4003
                                                                                                               601 Union St., Suite 5000
                                                                                                            Seattle, Washington 98101-2373
                                                                          Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                          Facsimile (310) 201-0760             Facsimile (206) 292-2104

eg12nf01z4        DOCS_NY:43533.7

              21-00141-WLH11           Doc 897   Filed 07/12/21   Entered 07/12/21 17:02:34                    Pg 6 of 11
              1   prior to the following grow season (2021-2022), so that a buyer would be incentivized
              2   to offer maximum value and quickly reap the benefits of a new harvest. As the new
              3   grow season is quickly approaching, time is of the essence to close the Sale to the
              4   Buyer.
              5           23.       Moreover, closing the sale to the Buyer as expeditiously as possible will
              6   ensure that the Debtors’ resources and attention can be trained on the Allocation
              7   Protocol (as defined in the Cooperation Agreement) – which will take some time to
              8   establish, and the ultimate goal of confirming a chapter 11 plan.
              9           I declare under penalty of perjury under the laws of the State of Washington
             10   that the foregoing is true and correct.
             11           DATED this 12th day of July, 2021.
             12
                                                                    /s/ T. Scott Avila
             13                                                     T. Scott Avila
             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27   DECLARATION IN SUPPORT OF                             P ACHULSKI S TANG                   B USH K ORNFELD           L LP
                  SALE MOTION – Page 7                                  Z IEHL & J ONES L LP                        LAW OFFICES
             28                                                       10100 Santa Monica Blvd., 13th Flr.
                                                                        Los Angeles, CA 90067-4003
                                                                                                               601 Union St., Suite 5000
                                                                                                            Seattle, Washington 98101-2373
                                                                          Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                          Facsimile (310) 201-0760             Facsimile (206) 292-2104

eg12nf01z4        DOCS_NY:43533.7

              21-00141-WLH11           Doc 897   Filed 07/12/21   Entered 07/12/21 17:02:34                    Pg 7 of 11
                           EXHIBIT A




21-00141-WLH11   Doc 897   Filed 07/12/21   Entered 07/12/21 17:02:34   Pg 8 of 11
21-00141-WLH11   Doc 897   Filed 07/12/21   Entered 07/12/21 17:02:34   Pg 9 of 11
                           EXHIBIT B




21-00141-WLH11   Doc 897   Filed 07/12/21   Entered 07/12/21 17:02:34   Pg 10 of 11
21-00141-WLH11   Doc 897   Filed 07/12/21   Entered 07/12/21 17:02:34   Pg 11 of 11
